Case 1:14-cv-06601-PKC-CLP Document 232 Filed 06/14/19 Page 1 of 1 PageID #: 8260

                                                                                                                                             Mayer Brown LLP
                                                                                                                                  1221 Avenue of the Americas
                                                                                                                                    New York, NY 10020-1001
                                                                                                                                      United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910
                                                                                                                                               mayerbrown.com

  June 14, 2019
                                                                                                                                          Mark G. Hanchet
                                                                                                                                           T: +1 212 506 2695
  VIA ECF                                                                                                                             mhanchet@mayerbrown.com


  The Honorable Cheryl L. Pollak
  United States District Court for the
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:    Freeman, et al. v. HSBC Holdings plc, et al.,
         No 14-cv-6601 (PKC)(CLP)

  Dear Magistrate Judge Pollak:

           We represent defendants HSBC Holdings plc, HSBC Bank plc, HSBC Bank Middle East
  Limited and HSBC Bank USA N.A. (collectively, the “HSBC Defendants”) in the above
  referenced action. One of the attorneys who has entered an appearance in this action for the HSBC
  Defendants, Paul W. Hughes, is no longer with the firm. We write pursuant to Local Civil Rule
  1.4 to request that the Court relieve Mr. Hughes as an attorney for the HSBC Defendants and direct
  the Clerk to terminate his ECF noticing. Mayer Brown LLP will continue to defend the case on
  behalf of the HSBC Defendants and the withdrawal of Mr. Hughes will have no effect on the future
  conduct of the litigation.


  Respectfully submitted,



  Mark G. Hanchet


  MGH/phd




            Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
             Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                           and Tauil & Chequer Advogados (a Brazilian partnership).
